DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program which is not one of the four statutory categories of invention.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 11,094,332. This is a statutory double patenting rejection.

11094332
17/396,526
1. Audio encoder for encoding an audio signal so as to produce therefrom an encoded signal, the audio encoder comprising: 
a framing device configured to extract frames from the audio signal; 
a quantizer configured to map spectral lines of a spectrum signal derived from the frame of the audio signal to quantization indices, wherein the quantizer comprises a dead-zone, in which the spectral lines are mapped to quantization index zero; 
and a control device configured to modify the dead-zone; 
wherein the control device comprises a tonality calculating device configured to calculate at least one tonality indicating value for at least one spectrum line or for at least one group of spectral lines, wherein the control device is configured to modify the dead-zone for the at least one spectrum line or the at least one group of spectrum lines depending on the respective tonality indicating value.
2. Audio encoder according to claim 1, wherein the control device is configured to modify the dead-zone in such way that the dead-zone at one of the spectral lines is larger than the dead-zone is at one of the spectral lines comprising a larger tonality or in such way that the dead-zone at one of the groups of spectral lines is larger than the dead-zone is at one of the groups of spectral lines comprising a larger tonality.
3. Audio encoder according to claim 1, wherein the control device comprises a power spectrum calculating device configured to calculate a power spectrum of the frame of the audio signal, wherein the power spectrum comprises power values for spectral lines or groups of spectral lines, wherein the tonality calculating device is configured to calculate the at least one tonality indicating value depending on the power spectrum.
4. Audio encoder according to claim 3, wherein the tonality indicating value for one of the spectral lines is based on a comparison of the power value for the respective spectral line and the sum of a predefined number of its surrounding power values of the power spectrum, or wherein the tonality indicating value for one of the groups of the spectral lines is based on a comparison of the power value for the respective group of spectral lines and the sum of a predefined number of its surrounding power values of the power spectrum.
5. Audio encoder according to claim 1, wherein the tonality indicating value for one of the spectral lines is based on the tonality indicating value of the spectral line of a preceding frame of the audio signal, or wherein the tonality indicating value for one of the groups of the spectral lines is based on the tonality indicating value of the group of spectral lines for a preceding frame of the audio signal.

6. Audio encoder according to claim 3, wherein the tonality indicating value is calculated by a formula T k , i = f ( P k - 7 , i + .Math. + P k - 1 , i + P k + 1 , i + .Math. + P k + 7 , i P k , i , P k - 7 , i - 1 + .Math. + P k - 1 , i - 1 + P k + 1 , i - 1 + .Math. + P k + 7 , i - 1 P k , i - 1 ) wherein i is an index indicating a specific frame of the audio signal, k is an index indicating a specific spectral line, T.sub.k,i is the tonality indicating value of the k-th spectral line of the i-th frame, P.sub.k,i is the power value of the k-th spectral line of the i-th frame, or wherein the tonality indicating value is calculated by a formula T m , i = f ( P m - 7 , i + .Math. + P m - 1 , i + P m + 1 , i + .Math. + P m + 7 , i P m , i , P m - 7 , i - 1 + .Math. + P m - 1 , i - 1 + P m + 1 , i - 1 + .Math. + P m + 7 , i - 1 P m , i - 1 ) , wherein i is an index indicating a specific frame of the audio signal, m is an index indicating a specific group of spectral lines, P.sub.m,i is the power value of the m-th group of spectral lines of the i-th frame.
7. Audio encoder according to claim 1, wherein the audio encoder comprises a start frequency calculating device configured to calculate a start frequency for modifying the dead-zone, wherein the dead-zone is only modified for spectral lines representing a frequency higher than or equal to the start frequency.
8. Audio encoder according to claim 7, wherein start frequency calculating device is configured to calculate the start frequency based on a sample rate of the audio signal and/or based on a maximum bit-rate foreseen for a bitstream produced from the encoded signal.
9. Audio encoder according to claim 3, wherein the audio encoder comprises a modified discrete cosine transform calculating device configured to calculate a modified discrete cosine transform from the frame of the audio signal and a modified discrete sine transform calculating device configured to calculate a modified discrete sine transform from the frame of the audio signal, wherein the power spectrum calculating device is configured to calculate the power spectrum based on the modified discrete cosine transform and on the modified discrete sine transform.
10. Audio encoder according to claim 3, wherein power spectrum calculating device is configured to calculate the power values according to a formula P.sub.k,i=(MDCT.sub.k,i).sup.2+(MDST.sub.k,i).sup.2, wherein i is an index indicating a specific frame of the audio signal, k is an index indicating a specific spectral line, MDCT.sub.k,i is the value of the modified discrete cosine transform at the k-th spectral line of the i-th frame, MDST.sub.k,i is the value of the modified discrete sine transform at the k-th spectral line of the i-th frame, and P.sub.k,i is the power value of the k-th spectral line of the i-th frame.
11. Audio encoder according to claim 1, wherein the audio encoder comprises a spectrum signal calculating device configured to produce the spectrum signal, wherein the spectrum signal calculating device comprises an amplitude setting device configured to set amplitudes of the spectral lines of the spectrum signal in such way that an energy loss due to a modification of the dead-zone is compensated.
12. Audio encoder according to claim 11, wherein the amplitude setting device is configured to set the amplitudes of the spectrum signal depending on a modification of the dead-zone at the respective spectral line.
13. Audio encoder according to claim 11, wherein the spectrum signal calculating device comprises a normalizing device.
14. Audio encoder according to claim 11, wherein the modified discrete cosine transform from the frame of the audio signal calculated by the modified discrete cosine transform calculating device is fed to the spectrum signal calculating device.
15. A system comprising an encoder and a decoder, wherein the encoder is designed according to claim 1.
16. Method for encoding an audio signal so as to produce therefrom an encoded signal, the method comprising: 
extracting frames from the audio signal; mapping spectral lines of a spectrum signal derived from the frame of the audio signal to quantization indices, wherein a dead-zone is used, in which the input spectral lines are mapped to quantization index zero; 
and modifying the dead-zone; 
wherein at least one tonality indicating value for at least one spectrum line or for at least one group of spectral lines is calculated, wherein the dead-zone for the at least one spectrum line or the at least one group of spectrum lines is modified depending on the respective tonality indicating value.
1. Audio encoder for encoding an audio signal so as to produce therefrom an encoded signal, the audio encoder comprising: 
a framing device configured to extract frames from the audio signal; 
a quantizer configured to map spectral lines of a spectrum signal derived from the frame of the audio signal to quantization indices, wherein the quantizer comprises a dead-zone, in which the spectral lines are mapped to quantization index zero; 

and a control device configured to modify the dead-zone; 
wherein the control device comprises a tonality calculating device configured to calculate at least one tonality indicating value for at least one spectrum line or for at least one group of spectral lines, wherein the control device is configured to modify the dead-zone for the at least one spectrum line or the at least one group of spectrum lines depending on the respective tonality indicating value.
2. Audio encoder according to claim 1, wherein the control device is configured to modify the dead-zone in such way that the dead-zone at one of the spectral lines is larger than the dead-zone is at one of the spectral lines comprising a larger tonality or in such way that the dead-zone at one of the groups of spectral lines is larger than the dead-zone is at one of the groups of spectral lines comprising a larger tonality.
3. Audio encoder according to claim 1, wherein the control device comprises a power spectrum calculating device configured to calculate a power spectrum of the frame of the audio signal, wherein the power spectrum comprises power values for spectral lines or groups of spectral lines, wherein the tonality calculating device is configured to calculate the at least one tonality indicating value depending on the power spectrum.

4. Audio encoder according to claim 3, wherein the tonality indicating value for one of the spectral lines is based on a comparison of the power value for the respective spectral line and the sum of a predefined number of its surrounding power values of the power spectrum, or wherein the tonality indicating value for one of the groups of the spectral lines is based on a comparison of the power value for the respective group of spectral lines and the sum of a predefined number of its surrounding power values of the power spectrum.

5. Audio encoder according to claim 1, wherein the tonality indicating value for one of the spectral lines is based on the tonality indicating value of the spectral line of a preceding frame of the audio signal, or wherein the tonality indicating value for one of the groups of the spectral lines is based on the tonality indicating value of the group of spectral lines for a preceding frame of the audio signal.

6. Audio encoder according to claim 3, wherein the tonality indicating value is calculated by a formula T k , i = f ( P k - 7 , i + ⁢ .Math. ⁢ + P k - 1 , i + P k + 1 , i + ⁢ .Math. ⁢ + P k + 7 , i P k , i , ⁢ P k - 7 , i - 1 + ⁢ .Math. ⁢ + P k - 1 , i - 1 + P k + 1 , i - 1 + ⁢ .Math. ⁢ + P k + 7 , i - 1 P k , i - 1 ) , wherein i is an index indicating a specific frame of the audio signal, k is an index indicating a specific spectral line, T.sub.k,i is the tonality indicating value of the k-th spectral line of the i-th frame, P.sub.k,i is the power value of the k-th spectral line of the i-th frame, or wherein the tonality indicating value is calculated by a formula T m , i = f ( P m - 7 , i + ⁢ .Math. ⁢ + P m - 1 , i + P m + 1 , i + ⁢ .Math. ⁢ + P m + 7 , i P m , i , ⁢ P m - 7 , i - 1 + ⁢ .Math. ⁢ + P m - 1 , i - 1 + P m + 1 , i - 1 + ⁢ .Math. ⁢ + P m + 7 , i - 1 P m , i - 1 ) , wherein i is an index indicating a specific frame of the audio signal, m is an index indicating a specific group of spectral lines, is the power value of the m-th group of spectral lines of the i-th frame.

7. Audio encoder according to claim 1, wherein the audio encoder comprises a start frequency calculating device configured to calculate a start frequency for modifying the dead-zone, wherein the dead-zone is only modified for spectral lines representing a frequency higher than or equal to the start frequency.
8. Audio encoder according to claim 7, wherein start frequency calculating device is configured to calculate the start frequency based on a sample rate of the audio signal and/or based on a maximum bit-rate foreseen for a bitstream produced from the encoded signal.
9. Audio encoder according to claim 3, wherein the audio encoder comprises a modified discrete cosine transform calculating device configured to calculate a modified discrete cosine transform from the frame of the audio signal and a modified discrete sine transform calculating device configured to calculate a modified discrete sine transform from the frame of the audio signal, wherein the power spectrum calculating device is configured to calculate the power spectrum based on the modified discrete cosine transform and on the modified discrete sine transform.

10. Audio encoder according to claim 3, wherein power spectrum calculating device is configured to calculate the power values according to a formula P.sub.k,i=(MDCT.sub.k,i).sup.2+(MDST.sub.k,i).sup.2, wherein i is an index indicating a specific frame of the audio signal, k is an index indicating a specific spectral line, MDCT.sub.k,i is the value of the modified discrete cosine transform at the k-th spectral line of the i-th frame, MDST.sub.k,i is the value of the modified discrete sine transform at the k-th spectral line of the i-th frame, and P.sub.k,i is the power value of the k-th spectral line of the i-th frame.

11. Audio encoder according to claim 1, wherein the audio encoder comprises a spectrum signal calculating device configured to produce the spectrum signal, wherein the spectrum signal calculating device comprises an amplitude setting device configured to set amplitudes of the spectral lines of the spectrum signal in such way that an energy loss due to a modification of the dead-zone is compensated.
12. Audio encoder according to claim 11, wherein the amplitude setting device is configured to set the amplitudes of the spectrum signal depending on a modification of the dead-zone at the respective spectral line.
13. Audio encoder according to claim 11, wherein the spectrum signal calculating device comprises a normalizing device.
14. Audio encoder according to claim 11, wherein the modified discrete cosine transform from the frame of the audio signal calculated by the modified discrete cosine transform calculating device is fed to the spectrum signal calculating device
15. A system comprising an encoder and a decoder, wherein the encoder is designed according to claim 1.
16. Method for encoding an audio signal so as to produce therefrom an encoded signal, the method comprising:
extracting frames from the audio signal; mapping spectral lines of a spectrum signal derived from the frame of the audio signal to quantization indices, wherein a dead-zone is used, in which the input spectral lines are mapped to quantization index zero; 

and modifying the dead-zone; 
wherein at least one tonality indicating value for at least one spectrum line or for at least one group of spectral lines is calculated, wherein the dead-zone for the at least one spectrum line or the at least one group of spectrum lines is modified depending on the respective tonality indicating value.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,468,043. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.
17/396,526
10,468,043
1. Audio encoder for encoding an audio signal so as to produce therefrom an encoded signal, the audio encoder comprising: a framing device configured to extract frames from the audio signal; a quantizer configured to map spectral lines of a spectrum signal derived from the frame of the audio signal to quantization indices, wherein the quantizer comprises a dead-zone, in which the spectral lines are mapped to quantization index zero; 
and a control device configured to modify the dead-zone; 
wherein the control device comprises a tonality calculating device configured to calculate at least one tonality indicating value for at least one spectrum line or for at least one group of spectral lines, wherein the control device is configured to modify the dead-zone for the at least one spectrum line or the at least one group of spectrum lines depending on the respective tonality indicating value. 








2. Audio encoder according to claim 1, wherein the control device is configured to modify the dead-zone in such way that the dead-zone at one of the spectral lines is larger than the dead-zone is at one of the spectral lines comprising a larger tonality or in such way that the dead-zone at one of the groups of spectral lines is larger than the dead-zone is at one of the groups of spectral lines comprising a larger tonality. 

3. Audio encoder according to claim 1, wherein the control device comprises a power spectrum calculating device configured to calculate a power spectrum of the frame of the audio signal, wherein the power spectrum comprises power values for spectral lines or groups of spectral lines, wherein the tonality calculating device is configured to calculate the at least one tonality indicating value depending on the power spectrum. 
4. Audio encoder according to claim 3, wherein the tonality indicating value for one of the spectral lines is based on a comparison of the power value for the respective spectral line and the sum of a predefined number of its surrounding power values of the power spectrum, or wherein the tonality indicating value for one of the groups of the spectral lines is based on a comparison of the power value for the respective group of spectral lines and the sum of a predefined number of its surrounding power values of the power spectrum. 
5. Audio encoder according to claim 1, wherein the tonality indicating value for one of the spectral lines is based on the tonality indicating value of the spectral line of a preceding frame of the audio signal, or wherein the tonality indicating value for one of the groups of the spectral lines is based on the tonality indicating value of the group of spectral lines for a preceding frame of the audio signal. 
6. Audio encoder according to claim 3, wherein the tonality indicating value is calculated by a formula T k , i = f ( P k - 7 , i + + P k - 1 , i + P k + 1 , i + + P k + 7 , i P k , i , P k - 7 , i - 1 + + P k - 1 , i - 1 + P k + 1 , i - 1 + + P k + 7 , i - 1 P k , i - 1 ) ##EQU00005## wherein i is an index indicating a specific frame of the audio signal, k is an index indicating a specific spectral line, T.sub.k,i is the tonality indicating value of the k-th spectral line of the i-th frame, P.sub.k,i is the power value of the k-th spectral line of the i-th frame, or wherein the tonality indicating value is calculated by a formula T m , i = f ( P m - 7 , i + + P m - 1 , i + P m + 1 , i + + P m + 7 , i P m , i , P m - 7 , i - 1 + + P m - 1 , i - 1 + P m + 1 , i - 1 + + P m + 7 , i - 1 P m , i - 1 ) , ##EQU00006## wherein i is an index indicating a specific frame of the audio signal, m is an index indicating a specific group of spectral lines, P.sub.m,i is the power value of the m-th group of spectral lines of the i-th frame.
 
7. Audio encoder according to claim 1, wherein the audio encoder comprises a start frequency calculating device configured to calculate a start frequency for modifying the dead-zone, wherein the dead-zone is only modified for spectral lines representing a frequency higher than or equal to the start frequency. 
8. Audio encoder according to claim 7, wherein start frequency calculating device is configured to calculate the start frequency based on a sample rate of the audio signal and/or based on a maximum bit-rate foreseen for a bitstream produced from the encoded signal. 
9. Audio encoder according to claim 3, wherein the audio encoder comprises a modified discrete cosine transform calculating device configured to calculate a modified discrete cosine transform from the frame of the audio signal and a modified discrete sine transform calculating device configured to calculate a modified discrete sine transform from the frame of the audio signal, wherein the power spectrum calculating device is configured to calculate the power spectrum based on the modified discrete cosine transform and on the modified discrete sine transform. 
10. Audio encoder according to claim 3, wherein power spectrum calculating device is configured to calculate the power values according to a formula P.sub.k,i=(MDCT.sub.k,i).sup.2+(MDST.sub.k,i).sup.2, wherein i is an index indicating a specific frame of the audio signal, k is an index indicating a specific spectral line, MDCT.sub.k,i is the value of the modified discrete cosine transform at the k-th spectral line of the i-th frame, MDST.sub.k,i is the value of the modified discrete sine transform at the k-th spectral line of the i-th frame, and P.sub.k,i is the power value of the k-th spectral line of the i-th frame. 
11. Audio encoder according to claim 1, wherein the audio encoder comprises a spectrum signal calculating device configured to produce the spectrum signal, wherein the spectrum signal calculating device comprises an amplitude setting device configured to set amplitudes of the spectral lines of the spectrum signal in such way that an energy loss due to a modification of the dead-zone is compensated. 
12. Audio encoder according to claim 11, wherein the amplitude setting device is configured to set the amplitudes of the spectrum signal depending on a modification of the dead-zone at the respective spectral line. 
13. Audio encoder according to claim 11, wherein the spectrum signal calculating device comprises a normalizing device. 
14. Audio encoder according to claim 11, wherein the modified discrete cosine transform from the frame of the audio signal calculated by the modified discrete cosine transform calculating device is fed to the spectrum signal calculating device 
15. A system comprising an encoder and a decoder, wherein the encoder is designed according to claim 1. 
16. Method for encoding an audio signal so as to produce therefrom an encoded signal, the method comprising: extracting frames from the audio signal; mapping spectral lines of a spectrum signal derived from the frame of the audio signal to quantization indices, wherein a dead-zone is used, in which the input spectral lines are mapped to quantization index zero; and modifying the dead-zone; wherein at least one tonality indicating value for at least one spectrum line or for at least one group of spectral lines is calculated, wherein the dead-zone for the at least one spectrum line or the at least one group of spectrum lines is modified depending on the respective tonality indicating value. 




17. Computer program for performing, when running on a computer or a processor, the method of claim 16. 

  1. Audio encoder for encoding an audio signal so as to produce therefrom an encoded signal, the audio encoder comprising: a framing device configured to extract frames from the audio signal; a quantizer configured to map spectral lines of a spectrum signal derived from the frame of the audio signal to quantization indices, wherein the quantizer comprises a dead-zone, in which the spectral lines are mapped to quantization index zero; 
and a control device configured to modify the dead-zone; 
wherein the control device comprises a tonality calculating device configured to calculate at least one tonality indicating value for at least one spectrum line or for at least one group of spectral lines, wherein the control device is configured to modify the dead-zone for the at least one spectrum line or the at least one group of spectrum lines depending on the respective tonality indicating value in such way that the dead-zone for the at least one spectrum line or the at least one group of spectral lines is selected before mapping the at least one spectrum line or the at least one group of spectral lines to the quantization indices, wherein a size of the dead-zone for the at least one spectrum line or the at least one group of spectrum lines is determined based on the respective tonality indicating value. 
    2. Audio encoder according to claim 1, wherein the control device is configured to modify the dead-zone in such way that the dead-zone at one of the spectral lines is larger than the dead-zone is at one of the spectral lines comprising a larger tonality or in such way that the dead-zone at one of the groups of spectral lines is larger than the dead-zone is at one of the groups of spectral lines comprising a larger tonality. 


3. Audio encoder according to claim 1, wherein the control device comprises a power spectrum calculating device configured to calculate a power spectrum of the frame of the audio signal, wherein the power spectrum comprises power values for spectral lines or groups of spectral lines, wherein the tonality calculating device is configured to calculate the at least one tonality indicating value depending on the power spectrum. 
    4. Audio encoder according to claim 3, wherein the tonality indicating value for one of the spectral lines is based on a comparison of the power value for the respective spectral line and the sum of a predefined number of its surrounding power values of the power spectrum, or wherein the tonality indicating value for one of the groups of the spectral lines is based on a comparison of the power value for the respective group of spectral lines and the sum of a predefined number of its surrounding power values of the power spectrum. 
    5. Audio encoder according to claim 1, wherein the tonality indicating value for one of the spectral lines is based on the tonality indicating value of the spectral line of a preceding frame of the audio signal, or wherein the tonality indicating value for one of the groups of the spectral lines is based on the tonality indicating value of the group of spectral lines for a preceding frame of the audio signal. 
    6. Audio encoder according to claim 3, wherein the tonality indicating value is calculated by a formula .function. ##EQU00005## wherein i is an index indicating a specific frame of the audio signal, k is an index indicating a specific spectral line, T.sub.k,i is the tonality indicating value of the k-th spectral line of the i-th frame, P.sub.k,i is the power value of the k-th spectral line of the i-th frame, or wherein the tonality indicating value is calculated by a formula .function. ##EQU00006## wherein i is an index indicating a specific frame of the audio signal, m is an index indicating a specific group of spectral lines, P.sub.m,i is the power value of the m-th group of spectral lines of the i-th frame. 






7. Audio encoder according to claim 1, wherein the audio encoder comprises a start frequency calculating device configured to calculate a start frequency for modifying the dead-zone, wherein the dead-zone is only modified for spectral lines representing a frequency higher than or equal to the start frequency. 
    8. Audio encoder according to claim 7, wherein the start frequency calculating device is configured to calculate the start frequency based on a sample rate of the audio signal and/or based on a maximum bit-rate foreseen for a bitstream produced from the encoded signal. 
    9. Audio encoder according to claim 3, wherein the audio encoder comprises a modified discrete cosine transform calculating device configured to calculate a modified discrete cosine transform from the frame of the audio signal and a modified discrete sine transform calculating device configured to calculate a modified discrete sine transform from the frame of the audio signal, wherein the power spectrum calculating device is configured to calculate the power spectrum based on the modified discrete cosine transform and on the modified discrete sine transform. 
    10. Audio encoder according to claim 3, wherein the power spectrum calculating device is configured to calculate the power values according to a formula P.sub.k,i=(MDCT.sub.k,i).sup.2+(MDST.sub.k,i).sup.2, wherein i is an index indicating a specific frame of the audio signal, k is an index indicating a specific spectral line, MDCT.sub.k,i is the value of the modified discrete cosine transform at the k-th spectral line of the i-th frame, MDST.sub.k,i is the value of the modified discrete sine transform at the k-th spectral line of the i-th frame, and P.sub.k,i is the power value of the k-th spectral line of the i-th frame. 
    11. Audio encoder according to claim 1, wherein the audio encoder comprises a spectrum signal calculating device configured to produce the spectrum signal, wherein the spectrum signal calculating device comprises an amplitude setting device configured to set amplitudes of the spectral lines of the spectrum signal in such way that an energy loss due to a modification of the dead-zone is compensated. 
    12. Audio encoder according to claim 11, wherein the amplitude setting device is configured to set the amplitudes of the spectrum signal depending on a modification of the dead-zone at the respective spectral line. 
    13. Audio encoder according to claim 11, wherein the spectrum signal calculating device comprises a normalizing device. 
    14. Audio encoder according to claim 11, wherein the modified discrete cosine transform from the frame of the audio signal calculated by the modified discrete cosine transform calculating device is fed to the spectrum signal calculating device. 
    15. A system comprising an encoder and a decoder, wherein the encoder is designed according to claim 1. 
    16. Method for encoding an audio signal so as to produce therefrom an encoded signal, the method comprising: extracting frames from the audio signal; mapping spectral lines of a spectrum signal derived from the frame of the audio signal to quantization indices, wherein a dead-zone is used, in which the spectral lines are mapped to quantization index zero; and modifying the dead-zone; wherein at least one tonality indicating value for at least one spectrum line or for at least one group of spectral lines is calculated, wherein the dead-zone for the at least one spectrum line or the at least one group of spectrum lines is modified depending on the respective tonality indicating value in such way that the dead-zone for the at least one spectrum line or the at least one group of spectral lines is selected before mapping the at least one spectrum line or the at least one group of spectral lines to the quantization indices, wherein a size of the dead-zone for the at least one spectrum line or the at least one group of spectrum lines is determined based on the respective tonality indicating value. 
    17. A non-transitory computer-readable storage medium storing a computer program for performing, when running on a computer or a processor, the method of claim 16. 


Allowable Subject Matter

Claims 1-17 are allowed over the cited art. The claimed invention has a priority to previously allowed patent No. 10,468, 043. An updated search was made and no art was found which teaches alone or in combination the limitation regarding “wherein the control device comprises a tonality calculating device configured to calculate at least one tonality indicating value for at least one spectrum line or for at least one group of spectral lines, wherein the control device is configured to modify the dead-zone for the at least one spectrum line or the at least one group of spectrum lines depending on the respective tonality indicating value”. Although Chang (applicant provided art) teaches to modify a dead-zone, Chang does not disclose to modify the dead-zone-based on a tonality indicating value. Chang doesn't mention any kind of a tonality indicating value, due to the fact that Chang mainly relies on video coding and that videos do not have a tonality so that a tonality indicating value wouldn't make any sense in the context of the disclosure of Chang. Chang does not disclose the features of claim 1 "wherein a size of the dead-zone for the at least one spectrum line or the at least one group of spectrum lines is determined based on the respective tonality indicating value".  Although Chang suggest audio and video encoding it is indeed silent in regards to the modification using a tonality indicating value. Because the claim explicitly calls for modification of the deadzone depending on the tonality indicating value the examiner believes the claims are allowable over Chang therefore the 103 rejection is withdrawn. 
Claims 2-10 and 12-17 are dependent on independent claims 1 and 11 which include the above mentioned limitation and are therefor allowed because they further narrow the scope of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Tsai ‘252 teaches an audio processing method, a modified discrete cosine transform (MDCT) algorithm is utilized to transform a present time domain audio signal into a spectrum audio signal. A spreading function (SF) coefficient of each partition domain of the spectrum audio signal is obtained by referencing an SF table, however it is silent with regards to the deadzone as described, see abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/            Primary Examiner, Art Unit 2656